

Exhibit 10.1
 
PREFERRED STOCK PURCHASE AGREEMENT
 
This Preferred Stock Purchase Agreement (“Agreement”) is entered into and
effective as of July 29, 2009 (“Effective Date”), by and among Neah Power
Systems, Inc., a Nevada corporation (“Company”), and Optimus Capital Partners,
LLC, a Delaware limited liability company, dba Optimus Energy Capital Partners,
LLC (including its designees, successors and assigns, “Investor”).
 
RECITALS
 
A.           The parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue to Investor, and Investor
shall purchase from the Company, from time to time as provided herein, up to
$10,000,000.00 of shares of Series B Preferred Stock; and
 
B.           The offer and sale of the Securities provided for herein are being
made without registration under the Act, in reliance upon the provisions of
Section 4(2) of the Act, Regulation D promulgated under the Act, and such other
exemptions from the registration requirements of the Act as may be available
with respect to any or all of the purchases of Securities to be made hereunder.
 
AGREEMENT
 
In consideration of the premises, the mutual provisions of this Agreement, and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, Company and Investor agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1             Definitions.   In addition to the terms defined elsewhere in
this Agreement:  (a) capitalized terms that are not otherwise defined herein
have the meanings given to such terms in the Certificate of Designations, and
(b) the following terms have the meanings indicated in this Section 1.1:
 
“Act” means the Securities Act of 1933, as amended.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Act.  With respect to Investor, without limitation, any Person owning, owned by,
or under common ownership with Investor, and any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as Investor will  be deemed to be an Affiliate.
 
“Agreement” means this Preferred Stock Purchase Agreement.
 
“Automatic Termination” has the meaning set forth in Section 3.1.

 
1

--------------------------------------------------------------------------------

 

“Change in Control” has the meaning set forth within the definition of
Fundamental Transaction, below.
 
“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Nevada, in the form attached hereto as
Exhibit B.
 
“Closing” means any one of (i) the Commitment Closing and (ii) each Tranche
Closing.
 
“Commitment Closing” has the meaning set forth in Section 2.2(a).
 
“Commitment Fee” means a non-refundable fee of $500,000.00, payable by Company
to Investor, at Company’s election either: (a) in cash, on the first Tranche
Closing Date, by offset from proceeds of the first Tranche Amount; or (b) by
issuance and delivery of registered and freely tradable shares of Common Stock,
delivered on, and valued based upon 82% of the VWAP for the Common Stock on the
5 Trading Days immediately preceding, the earliest of (i) the first Tranche
Closing Date, (ii) the six-month anniversary of the Effective Date, and (iii)
the date that the Registration Statement becomes effective.
 
“Common Shares” includes the Warrant Shares and any shares of Common Stock
issued as the Commitment Fee.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any replacement or substitute thereof, or any share capital into
which such Common Stock shall have been changed or any share capital resulting
from a reclassification of such Common Stock.
 
“Company Termination” has the meaning set forth in Section 3.2.
 
“Delisting Event” means any time during the term of this Agreement, that the
Common Stock is not listed for and actively trading on a Trading Market, or is
suspended or delisted with respect to the trading of shares of Common Stock on a
Trading Market.
 
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith and attached hereto and all disclosures contained in the
SEC Reports.
 
“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.
 
“DWAC Shares” means all Common Shares or other shares of Common Stock issued or
issuable to Investor or any Affiliate, successor or assign of Investor pursuant
to any of the Transaction Documents, including without limitation any Warrant
Shares, all of which shall be issued in electronic form, freely tradable and
without restriction on resale, and timely credited by Company to the specified
Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast Automated
Securities Transfer (FAST) Program or any similar program hereafter adopted by
DTC performing substantially the same function, in accordance with irrevocable
instructions issued to and countersigned by the Transfer Agent, in the form
attached hereto as Exhibit C.

 
2

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fundamental Transaction” means and shall be deemed to have occurred at such
time upon any of the following events:
 
(i)           a consolidation, merger or other business combination or event or
transaction following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (i) no longer hold a
majority of the shares of Common Stock or (ii) no longer have the ability to
elect a majority the board of directors of the Company (a “Change in Control”);
 
(ii)          the sale or transfer of all or substantially all of the Company’s
assets, other than in the ordinary course of business; or
 
(iii)         a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $100,000 due under leases
required to be capitalized in accordance with GAAP.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Lock-Up Agreements” means an agreement in the form attached as Exhibit D,
executed by each of the Company’s officers, directors and beneficial owners of
10% or more of the Common Stock, precluding each such Person from participating
in any sale of the Common Stock from the Tranche Notice Date through the Tranche
Closing Date.
 
“Material Adverse Effect” includes any material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business, prospects or financial condition of the
Company and the Subsidiaries, taken as a whole, or (iii) a the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document.
 
“Material Agreement” includes any loan agreement, financing agreement, equity
investment agreement or securities instrument to which Company is a party, any
agreement or instrument to which Company and Investor or any Affiliate of
Investor is a party, and any other material agreement listed, or required to be
listed, on any of Company’s reports filed or required to be filed with the SEC,
including without limitation Forms 10-K, 10-Q or 8-K.

 
3

--------------------------------------------------------------------------------

 

“Maximum Placement” means $10,000,000.00.
 
“Maximum Tranche Amount” means, subject to any other applicable limitations set
forth in this Agreement, the Maximum Placement less the amount of any previously
noticed and funded Tranches.
 
 “Officer’s Closing Certificate” means a certificate in customary form
reasonably acceptable to the Investor, executed by an authorized officer of the
Company.
 
“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit E, to be delivered in connection with the Commitment Closing
and any Tranche Closing.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Shares” means shares of Series B Preferred Stock of the Company
provided for in the Certificate of Designations, to be issued to Investor
pursuant to this Agreement.
 
“Pricing Period” means the 5 Trading Days immediately prior to a Tranche Notice
Date.
 
“Prospectus” includes each prospectus (within the meaning of the Act) related to
the sale or offering of any Common Shares, including without limitation any
prospectus contained within the Registration Statement.
 
“Registration Statement” means a valid, current and effective registration
statement registering for sale the Common Shares, and except where the context
otherwise requires, means the registration statement, as amended, including (i)
all documents filed as a part thereof or incorporated by reference therein, and
(ii) any information contained or incorporated by reference in a prospectus
filed with the SEC in connection with such registration statement, to the extent
such information is deemed under the Act to be part of the registration
statement.
 
“Regulation D” means Regulation D promulgated under the Act.
 
“Required Approval” means any approval of the Trading Market or the Company’s
stockholders required to be obtained by Company prior to issuing the Securities
pursuant to any applicable rules of the Trading Market.
 
“Required Tranche Documents” has the meaning set forth in Section 2.3(e).
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect.
 
“SEC” means the United States Securities and Exchange Commission.

 
4

--------------------------------------------------------------------------------

 

“SEC Reports” includes all reports required to be filed by the Company under the
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Effective Date (or such shorter period as the
Company was required by law to file such material).
 
“Securities” includes the Warrants, Common Shares and Preferred Shares issuable
pursuant to this Agreement.
 
“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
 
“Termination Date” means the earlier of (i) the date that is one year after the
Effective Date, or (ii) the Tranche Closing Date on which the sum of the
aggregate Tranche Purchase Price for all Tranche Shares equals the Maximum
Placement.
 
“Termination Notice” has the meaning as set forth in Section 3.2.
 
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
 
“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock, but does not include the Pink Sheets inter-dealer
electronic quotation and trading system.
 
“Tranche” has the meaning set forth in Section 2.3.
 
“Tranche Amount” means the amount of any individual put purchase, as specified
by the Company, and shall not exceed the Maximum Tranche Amount.
 
“Tranche Closing” has the meaning set forth in Section 2.3(f).
 
“Tranche Closing Date” has the meaning set forth in Section 2.3(f).
 
“Tranche Notice” has the meaning set forth in Section 2.3(b).
 
“Tranche Notice Date” has the meaning set forth in Section 2.3(b).
 
“Tranche Purchase Price” has the meaning set forth in Section 2.3(b), and shall
be specified in writing by the Company.
 
“Tranche Share Price” means $10,000.00 per Preferred Share. Company may not put
fractional Preferred Shares.

 
5

--------------------------------------------------------------------------------

 

“Tranche Shares” means the Preferred Shares that are purchased by Investor
pursuant to a Tranche.  For the Maximum Placement, the Company shall issue 1,000
Preferred Shares to Investor.
 
“Transaction Documents” include this Agreement and the Exhibits hereto and
thereto.
 
“Transfer Agent” means Corporate Stock Transfer, Inc., or any successor transfer
agent for the Common Stock.
 
“VWAP” means, for any date, the volume-weighted average price, calculated by
dividing the aggregate value of Common Stock traded on the Trading Market (price
multiplied by number of shares traded) by the total volume (number of shares) of
Common Stock traded on the Trading Market for such date, or the nearest
preceding Trading Day.
 
 “Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
“Warrants” means the warrants issuable under this Agreement, in the form
attached hereto as Exhibit A, to purchase shares of Common Stock equal in value
to $13,500,000.00.
 
ARTICLE 2
PURCHASE AND SALE
 
2.1             Agreement to Purchase.  Subject to the terms and conditions
herein and the satisfaction of the conditions to closing set forth in this
ARTICLE 2:
 
(a)           Investor hereby agrees to purchase such amounts of Preferred
Shares as the Company may, in its sole and absolute discretion, from time to
time elect to issue and sell to Investor according to one or more Tranches
pursuant to Section 2.3 below; and
 
(b)           The Company agrees to issue the Commitment Fee and the Warrants to
Investor as provided below.
 
2.2             Investment Commitment
 
(a)           Investment Commitment. The closing of this Agreement (the
“Commitment Closing”) shall be deemed to occur when this Agreement has been duly
executed by both Investor and the Company, and the other Conditions to the
Commitment Closing set forth in Section 2.2(b) have been met.
 
(b)           Conditions to Investment Commitment. As a condition precedent to
the Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:

 
6

--------------------------------------------------------------------------------

 

 (i)        the following documents shall have been delivered to Investor:  (A)
this Agreement, executed by the Company; (B) a Secretary’s Certificate as to (x)
the resolutions of the Company’s board of directors authorizing this Agreement
and the Transaction Documents, and the transactions contemplated hereby and
thereby, (y) a copy of the Company’s current Certificate of Incorporation, and
(z) a copy of the Company’s current Bylaws; (C) the Certificate of Designations
executed by the Company and accepted by the Secretary of State of Nevada; (D)
the Opinion; and (E) a copy of the press release announcing the transactions
contemplated by this Agreement and Current Report on Form 8-K describing the
transaction contemplated by, and attaching a complete copy of, the Transaction
Documents;
 
 (ii)       other than for losses incurred in the ordinary course of business,
there have been no material adverse changes in the Company’s business prospects
or financial condition since the date of the last SEC Report filed by the
Company, including but not limited to incurring material liabilities;
 
 (iii)      the representations and warranties of the Company in this Agreement
shall be true and correct in all material respects and the Company shall have
delivered an Officer’s Closing Certificate to such effect to Investor, signed by
an officer of the Company;
 
 (iv)       Investor shall have received the Commitment Fee and the Warrant;
 
 (v)        Investor shall have entered into Stock Loan Agreements with lending
stockholders of the Company who are parties thereto (each, a “Lending
Stockholder,” and, collectively, the “Lending Stockholders”) in the form
attached hereto as Exhibit G (each, a “Stock Loan Agreement”), and received the
Borrowed Shares (as defined in the Stock Loan Agreement) pursuant thereto; and
 
 (vi)       any Required Approval has been obtained.
 
(c)           Investor’s Obligation to Purchase. Subject to the prior
satisfaction of all conditions set forth in this Agreement, following the
Investor’s receipt of a validly delivered Tranche Notice, the Investor shall be
required to purchase from the Company a number of Tranche Shares equal to the
permitted Tranche Share Amount, in the manner described below.
 
2.3             Tranches to Investor
 
(a)           Procedure to Elect a Tranche. Subject to the Maximum Tranche
Amount, the Maximum Placement and the other conditions and limitations set forth
in this Agreement, at any time beginning on the Effective Date, the Company may,
in its sole and absolute discretion, elect to exercise one or more tranches of
puts (each a “Tranche”) according to the following procedure, provided that each
subsequent Tranche Notice Date (defined below) after the first Tranche Notice
Date shall be no sooner than 5 Trading Days following the preceding Tranche
Notice Date.
 
(b)           Delivery of Tranche Notice.  The Company shall deliver an
irrevocable written notice (the “Tranche Notice”), the form of which is attached
hereto as Exhibit F, to Investor stating that the Company shall exercise a
Tranche and stating the number of Preferred Shares which the Company will sell
to Investor at the Tranche Share Price, and the aggregate purchase price for
such Tranche (the “Tranche Purchase Price”).  A Tranche Notice must be delivered
by the Company to Investor by 4:30 p.m. Eastern time on any Trading Day via
facsimile or electronic mail, with confirming copy by overnight carrier, and
shall be deemed delivered on the next Trading Day (the “Tranche Notice Date”).

 
7

--------------------------------------------------------------------------------

 

(c)           Issuance of Warrants.  On each Tranche Notice Date, the Company
shall issue a replacement Warrant, in the form attached hereto as Exhibit A,
amending and replacing a portion of the initial Warrant issued on the Commitment
Closing to acquire that portion of Warrant Shares equal in value to 135.0% of
the Tranche Purchase Price, at an exercise price equal to the closing bid price
for the Common Stock on the Trading Day immediately preceding the Tranche Notice
Date.  Each Warrant shall have a term of 5 years from issuance.
 
(d)           Conditions Precedent to Right to Deliver a Tranche Notice.  The
right of the Company to deliver a Tranche Notice is subject to the satisfaction,
on the date of delivery of such Tranche Notice, of each of the following
conditions:
 
 (i)        the Common Stock shall be listed for and actively trading on the
Trading Market, and to the Company’s knowledge there is no notice of any
suspension or delisting with respect the trading of the shares of Common Stock
on such market or exchange;
 
 (ii)       the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects as if made on such date
(provided, however, that any information disclosed by the Company in a filing
with the SEC after the Effective Date but prior to the date of the Tranche
Notice shall be deemed to update the Disclosure Schedules), and no default shall
have occurred under this Agreement, or any other agreement with Investor, any
Affiliate of Investor, or any other Material Agreement, and the Company shall
deliver an Officer’s Closing Certificate to such effect to Investor, signed by
an officer of the Company;
 
 (iii)      other than losses incurred in the ordinary course of business, there
have been no material adverse changes in the Company’s business prospects or
financial condition since the Commitment Closing, including but not limited to
incurring material liabilities;
 
 (iv)       the Company is not, and will not be as a result of the applicable
Tranche, in default of any Material Agreement;
 
 (v)         there is not then in effect any law, rule or regulation prohibiting
or restricting the transactions contemplated by any of the Transaction
Documents, or requiring any consent or approval which shall not have been
obtained, nor is there any pending or threatened proceeding or investigation
which may have the effect of prohibiting or adversely affecting any of the
transactions contemplated by this Agreement; no statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings shall be in progress, pending or, to the
Company’s knowledge threatened, by any person (other than Investor or any
Affiliate of Investor), that seek to enjoin or prohibit the transactions
contemplated by this Agreement;

 
8

--------------------------------------------------------------------------------

 

 (vi)       all Common Shares shall have been timely delivered, including all
Warrant Shares issuable pursuant to any Exercise Notice delivered to Company
prior to the Tranche Notice Date;
 
 (vii)     all previously-issued and issuable Common Shares are DWAC Shares, are
DTC eligible, and can be immediately converted into electronic form without
restriction on resale, provided that the foregoing condition shall apply only to
Tranche Notices delivered after the earlier of (A) six months from the Effective
Date, or (B) the date that the Registration Statement is declared effective;
 
 (viii)    Company is in compliance with all requirements to maintain listing on
the Trading Market;
 
 (ix)      Company has a current, valid and effective Registration Statement
permitting the lawful resale of all previously-issued and issuable Common Shares
and all Warrant Shares issuable upon exercise of the Warrant issued in
connection with such Tranche, provided that the foregoing condition shall apply
only to Tranche Notices delivered after the earlier of (A) six months from the
Effective Date, or (B) the date that the Registration Statement is declared
effective;
 
 (x)        Company has a sufficient number of duly authorized shares of Common
Stock reserved for issuance in such amount as may be required to fulfill its
obligations pursuant to the Transaction Documents and any outstanding agreements
with Investor and any Affiliate of Investor, including without limitation all
Warrant Shares issuable upon exercise of the Warrant issued in connection with
such Tranche;
 
 (xi)      Company has provided notice of its delivery of the Tranche Notice to
all signatories of a Lock-Up Agreement as required under the Lock-Up Agreement;
 
 (xii)     the aggregate number of Warrant Shares issuable upon exercise of the
Warrant issued at that Tranche Notice Date, aggregated with all other shares of
Common Stock deemed beneficially owned by the Investor and its Affiliates, would
not result in the Investor owning more than 9.99% of all Common Stock
outstanding on the Tranche Notice Date, as determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder;
and
 
 (xiii)    pursuant to the terms of the Stock Loan Agreements, Investor shall
have Borrowed Shares equal to at least 150% of the Tranche Purchase Price.
 
(e)           Documents to be Delivered at Tranche Closing. The Closing of any
Tranche and Investor’s obligations hereunder shall additionally be conditioned
upon the delivery to Investor of each of the following (the “Required Tranche
Documents”) on or before the applicable Tranche Closing Date:
 
 (i)        a number of Preferred Shares equal to the Tranche Purchase Price
divided by the Tranche Share Price shall have been delivered to Investor or an
account specified by Investor for the Tranche Shares;

 
9

--------------------------------------------------------------------------------

 

(ii)        the following executed documents:  Opinion, Officer’s Certificate
and Lock-Up Agreements;
 
(iii)       a “Use of Proceeds” certificate, signed by an officer of the
Company, and setting forth how the Tranche Purchase Price will be applied by the
Company;
 
(iv)        all Warrant Shares shall have been timely delivered in accordance
with any Exercise Notice delivered to Company prior to the Tranche Closing Date;
 
(v)         all documents, instruments and other writings required to be
delivered by the Company to Investor on or before the Tranche Closing Date
pursuant to any provision of this Agreement or in order to implement and effect
the transactions contemplated herein; and
 
(vi)        payment of a $5,000.00 non-refundable administrative fee to
Investor’s counsel, by offset against the Tranche Amount, or wire transfer of
immediately available funds.
 
(f)           Mechanics of Tranche Closing.  Each of the Company and Investor
shall deliver all documents, instruments and writings required to be delivered
by either of them pursuant to Section 2.3(e) of this Agreement at or prior to
each Tranche Closing. Subject to such delivery and the satisfaction of the
conditions set forth in Section 2.3(d) as of the Tranche Closing Date, the
closing of the purchase by Investor of Preferred Shares shall occur by 5:00 p.m.
Eastern time, on the date which is 10 Trading Days following the Tranche Notice
Date (each a “Tranche Closing Date”) at the offices of Investor; provided,
however, that if any Warrant Shares are not timely credited by the Share
Delivery Date in accordance with Section 1.1 of any Warrant exercised before the
Tranche Closing Date, then the Tranche Closing Date shall be extended one
Trading Day for each Trading Day that such delivery is not made.  On or before
each Tranche Closing Date, Investor shall deliver to the Company the Tranche
Purchase Price to be paid for such Tranche Shares.  The closing (each a “Tranche
Closing”) for each Tranche shall occur on the date that both (i) the Company has
delivered to Investor all Required Tranche Documents, and (ii) Investor has
delivered to the Company the Tranche Purchase Price.
 
(g)           Limitation on Obligations to Purchase and Sell.  Notwithstanding
anything herein to the contrary, in the event the closing price of the Common
Stock during the 9 Trading Days following the Tranche Notice Date falls below
75.0% of the closing price on the day prior to the Tranche Notice Date:  (i)
Investor may, at its option, and without penalty, decline to purchase the
applicable Tranche Shares on the Tranche Closing Date, and return to the Company
all Warrants issued in connection with such Tranche Notice that remain
unexercised; or (ii) Company may, at its option, and without penalty, terminate
the Tranche Notice and decline to sell the applicable Tranche Shares on the
Tranche Closing Date.

 
10

--------------------------------------------------------------------------------

 

2.4             Maximum Placement.  Investor shall not be obligated to purchase
any additional Tranche Shares once the aggregate Tranche Purchase Price paid by
Investor equals the Maximum Placement.
 
ARTICLE 3
TERMINATION
 
3.1             Automatic Termination.  This Agreement and the Company’s right
to initiate subsequent Tranches to Investor under this Agreement shall terminate
permanently (each, an “Automatic Termination”) upon the occurrence of any of the
following:
 
(a)           if, at any time, either the Company or any director or executive
officer of the Company has engaged in a transaction or conduct related to the
Company that has resulted in (i) a SEC enforcement action, or (ii) a civil
judgment or criminal conviction for fraud or misrepresentation, or for any other
offense that, if prosecuted criminally, would constitute a felony under
applicable law;
 
(b)           on any date after a Delisting Event that lasts for an aggregate of
20 Trading Days during any calendar year;
 
(c)           if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any subsidiary of the Company;
 
(d)           the Company is in breach or default of any Material Agreement,
which default could have a Material Adverse Effect;
 
(e)           the Company is in breach or default of this Agreement, any
Transaction Document, or any agreement with Investor or any Affiliate of
Investor;
 
(f)           upon the occurrence of a Fundamental Transaction;
 
(g)           so long as any Preferred Shares are outstanding, the Company
effects or publicly announces its intention to create a security senior to the
Series B Preferred Stock, or substantially altering the capital structure of the
Company in a manner that materially adversely effects the rights or preferences
of the Series B Preferred Stock; and
 
(h)           on the Termination Date.
 
3.2             Company Termination.  The Company may at any time in its sole
discretion terminate (a “Company Termination”) this Agreement and its right to
initiate future Tranches by providing 30 days advanced written notice
(“Termination Notice”) to Investor.
 
3.3             Effect of Termination.  The termination of this Agreement will
have no effect on any Common Shares, Preferred Shares, Warrants or DWAC Shares
previously issued, delivered or credited, or on any rights of any holder
thereof.  Notwithstanding any other provision, all fees paid to Investor or its
counsel are non-refundable.

 
11

--------------------------------------------------------------------------------

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1             Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the Disclosure Schedules, which shall
be deemed a part hereof, the Company hereby represents and warrants to, and as
applicable covenants with, Investor as of each Closing:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 4.1(a).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary, and all of such directly or indirectly owned capital tock or other
equity interests are owned free and clear of any Liens.  All the issued and
outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.  If the Company has no
subsidiaries, then references in the Transaction Documents to the Subsidiaries
will be disregarded.
 
(b)           Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company other than the filing of the Certificate of
Designations.  Each of the Transaction Documents has been, or upon delivery will
be, duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies.  Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, by-laws or other organizational or
charter documents except where such violation could not, individually or in the
aggregate, constitute a Material Adverse Effect.

 
12

--------------------------------------------------------------------------------

 

(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected, or (iv)
conflict with or violate the terms of any agreement by which the Company or any
Subsidiary is bound or to which any property or asset of the Company or any
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e)           Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than the filing of the Certificate of Designations
and required federal and state securities filings, each of which has been, or
(if not yet required to be filed) shall be, timely filed.
 
(f)           Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock and Preferred Stock for
issuance of the Securities at least equal to the number of Securities which
could be issued pursuant to the terms of the Transaction Documents.
 
(g)           Capitalization.  The capitalization of the Company is as described
in the Company’s most recently filed SEC Report.  The Company has not issued any
capital stock since such filing.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as a result
of the purchase and sale of the Securities, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or securities convertible into or
exercisable for shares of Common Stock.  The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than Investor) and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange,
or reset price under such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the shares of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 
13

--------------------------------------------------------------------------------

 

(h)           SEC Reports; Financial Statements.  The Company has filed all
required SEC Reports for the two years preceding the Effective Date (or such
shorter period as the Company was required by law to file such material) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Act and the Exchange Act and the rules and regulations
of the SEC promulgated thereunder, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with GAAP, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
(i)           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the SEC, (iii) the Company has
not altered its method of accounting, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
incentive plans.  The Company does not have pending before the SEC any request
for confidential treatment of information.

 
14

--------------------------------------------------------------------------------

 

(j)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor to the knowledge of the Company any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Act.
 
(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.
 
(l)           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.
 
(m)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(n)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.

 
15

--------------------------------------------------------------------------------

 


(o)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any Subsidiary has received a
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights of the Company or the Subsidiaries.
 
(p)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including but not limited to directors
and officers insurance coverage at least equal to the Maximum Placement.  To the
best of Company’s knowledge, such insurance contracts and policies are accurate
and complete.  Neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any equity incentive plan of the
Company.
 
(r)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002, which
are applicable to it as of the date of the Commitment Closing.  The Company and
the Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the date prior to the filing date of
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls or, to the
Company’s knowledge, in other factors that could materially affect the Company’s
internal controls.
 
16

--------------------------------------------------------------------------------


 
(s)           Certain Fees.  Except for the payment of (i) the Commitment Fee,
(ii) any placement agent fees payable to licensed broker/dealers representing
the Company, or (iii) or any fees contemplated by the Transaction Documents, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  Investor shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of any
Persons for fees of a type contemplated in this Section 4.1(s) that may be due
in connection with the transactions contemplated by the Transaction Documents.
 
(t)           Private Placement. Assuming the accuracy of Investor
representations and warranties set forth in Section 4.2, no registration under
the Act is required for the offer and sale of the Securities by the Company to
Investor as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of any Trading Market.
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(v)           Registration Rights.  No Person has any right to cause the Company
to effect the registration under the Act of any securities of the Company.
 
(w)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12 of the Exchange Act, and the Company has taken
no action designed to, or which to its knowledge is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act nor
has the Company received any notification that the SEC is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
 
17

--------------------------------------------------------------------------------


 
(x)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under the Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Investor as a result of Investor and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and
Investor’s ownership of the Securities.
 
(y)           Disclosure.  Except with respect to the information that will be,
and to the extent that it actually is timely publicly disclosed by the Company
pursuant to Section 2.2(b)(i)E, the Company confirms that, neither the Company
nor any other Person acting on its behalf has provided Investor or its agents or
counsel with any information that constitutes or might constitute material,
non-public information, including without limitation this Agreement and the
Exhibits and Schedules hereto.  The Company understands and confirms that
Investor will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.  All disclosure provided to Investor
regarding the Company, its business and the transactions contemplated hereby,
furnished by or on behalf of the Company with respect to the representations and
warranties made herein are true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.  
 
(z)           No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Act or which could violate any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Trading
Market.
 
(aa)         Financial Condition.  Based on the financial condition of the
Company as of the date of the Commitment Closing: (i) the fair saleable market
value of the Company’s assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances, which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the date of the
Commitment Closing.  The SEC Reports set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.  
 
18

--------------------------------------------------------------------------------


 
(bb)         Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.
 
(cc)         No General Solicitation or Advertising.  Neither the Company nor,
to the knowledge of the Company, any of its directors or officers (i) has
conducted or will conduct any general solicitation (as that term is used in Rule
502(c) of Regulation D) or general advertising with respect to the sale of the
Securities, or (ii) made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Securities under the Act or made any “directed selling
efforts” as defined in Rule 902 of Regulation S.
 
(dd)         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any corrupt funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(ee)         Acknowledgment Regarding Investor’s Purchase of Securities.  The
Company acknowledges and agrees that Investor is acting solely in the capacity
of arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities.  The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
 
19

--------------------------------------------------------------------------------


 
(ff)          Accountants.  The Company’s accountants are set forth in the SEC
Reports.  To the Company’s knowledge, such accountants are an independent
registered public accounting firm as required by the Act.
 
(gg)        No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company, and the Company is current with respect to any fees
owed to its accountants and lawyers.
 
(hh)        Registration Statements and Prospectuses.
 
(i)           Company will use its best efforts to file within 30 calendar days
after the Effective Date (or as soon as possible thereafter), cause to become
effective as soon as possible thereafter, and remain effective until all Common
Shares have been sold or are eligible for resale without limitation under Rule
144, a Registration Statement for the sale of all Common Shares.  Each
Registration Statement shall comply when it becomes effective, and, as amended
or supplemented, at the time of any Tranche Notice Date, Tranche Closing Date,
or issuance of any Common Shares, and at all times during which a prospectus is
required by the Act to be delivered in connection with any sale of Common
Shares, will comply, in all material respects, with the requirements of the
Act.  
 
(ii)         Each Registration Statement, as of its respective effective time,
will not, as applicable, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(iii)        Each Prospectus will comply, as of its date and the date it  will
be filed with the SEC,  and, at the time of any Tranche Notice Date, Tranche
Closing Date, or issuance of any Common Shares, and at all times during which a
prospectus is required by the Act to be delivered in connection with any sale of
Common Shares, will comply, in all material respects, with the requirements of
the Act.
 
(iv)         At no time during the period that begins on the date a Prospectus
is filed with the SEC and ends at the time a prospectus is no longer required by
the Act to be delivered in connection with any sale of Common Shares did or will
any such Prospectus, as then amended or supplemented, include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and at no time during such period will such
Prospectus, as then amended or supplemented, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(v)          Each Registration Statement will meet, and the offering and sale of
the Common Shares as contemplated hereby complies with, and will comply with,
the requirements of Rule 415 under the Act.
 
(vi)         The Company has not, directly or indirectly, used or referred to
any “free writing prospectus” (as defined in Rule 405 under the Act) except in
compliance with Rules 164 and 433 under the Act.
 
20

--------------------------------------------------------------------------------


 
(vii)        The Company is not an “ineligible issuer” (as defined in Rule 405
under the Act) as of the eligibility determination date for purposes of Rules
164 and 433 under the Act with respect to the offering of the Common Shares
contemplated by any Registration Statement, without taking into account any
determination by the SEC pursuant to Rule 405 under the Act that it is not
necessary under the circumstances that the Company be considered an “ineligible
issuer.”
 
(ii)           Stock Loan Agreements.  None of the Lending Stockholders are, or
within 90 days of the Effective Date have been, (i) officers, directors,
representatives or Affiliates of the Company, (ii) directly or indirectly,
through one or more intermediaries, in control of, controlled by, or under
common control with Company, or (iii) alone or together with any group, in
beneficial ownership or control of more than 9.99% of the total outstanding
voting securities of the Company.  No Lending Stockholder or any Affiliate of
any Lending Stockholder has been, or will be, compensated by the Company, or to
the Company’s knowledge any Person, in any manner, directly or indirectly, for
entering into a Stock Loan Agreement except as expressly set forth therein.  The
execution, delivery and performance of the Stock Loan Agreements, the
consummation the transactions contemplated by the Stock Loan Agreements, the
borrowing and receipt of the Borrowed Shares, and any subsequent sale of any
Borrowed Shares as permitted by the Stock Loan Agreements do not and will not
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company, or to the Company’s knowledge any Lending
Stockholder or other Person, is subject, including without limitation Section 5
of the Act and other federal and state securities laws and regulations.
 
(jj)          No representation or warranty or other statement made by Company,
or to Company’s knowledge the Lending Stockholders, in the Transaction Documents
contains any untrue statement or omits to state a material fact necessary to
make any of them, in light of the circumstances in which it was made, not
misleading. The Company is not aware of any facts or circumstances that would
cause the transactions contemplated by the Transaction Documents, when
consummated, to violate Section 5 of the Act or other federal or state
securities laws or regulations.
 
4.2          Representations and Warranties of Investor. Investor hereby
represents and warrants as of the Effective Date as follows:
 
(a)           Organization; Authority.  Investor is an entity validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder.  The execution, delivery and performance by
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of
Investor.  Each Transaction Document to which it is a party has been (or will
be) duly executed by Investor, and when delivered by Investor in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
21

--------------------------------------------------------------------------------


 
(b)           Investor Status.  At the time Investor was offered the Securities,
it was, and at the Effective Date it is:  (i) an “accredited investor” as
defined in Rule 501(a) under the Act.
 
(c)           Experience of Investor.  Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Investor is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
(d)           General Solicitation.  Investor is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
The Company acknowledges and agrees that Investor does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.2.
 
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
 
5.1          Transfer Restrictions
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than (i) pursuant to an effective Registration Statement or Rule 144, (ii)
to the Company, (iii) to an Affiliate of Investor, or (iv) in connection with a
pledge as contemplated in Section 5.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of Luce Forward Hamilton & Scripps
LLP (“Luce Forward”), or other counsel selected by the transferor and reasonably
acceptable to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Act.
 
(b)           Investor agrees to the imprinting, so long as is required by this
Section 5.1, of the following legend, or substantially similar legend, on any
certificate evidencing Securities other than DWC Shares:
 
22

--------------------------------------------------------------------------------


 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
The Company agrees to cause such legend to be removed immediately upon
effectiveness of a Registration Statement, or when any Common Shares are
eligible for sale under Rule 144.  Company further acknowledges and agrees that
Investor may from time to time pledge pursuant to a bona fide margin agreement
with a registered broker-dealer or grant a security interest in some or all of
the Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Act and who agrees to be bound by the
provisions of this Agreement and, if required under the terms of such
arrangement, Investor may transfer pledged or secured Securities to the pledgees
or secured parties.  Such a pledge or transfer would not be subject to approval
of the Company and no legal opinion of legal counsel of the pledgee, secured
party or pledgor shall be required in connection therewith.  Further, no notice
shall be required of such pledge.  At Investor’s reasonable expense, the Company
will execute and deliver such documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.
 
5.2          Furnishing of Information.  As long as Investor owns Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the Effective Date pursuant to the Exchange Act.  Upon the
request of Investor, the Company shall deliver to Investor a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as Investor owns Securities, if the Company is
not required to file reports pursuant to such laws, it will prepare and furnish
to Investor and make publicly available in accordance with Rule 144(c) such
information as is required for Investor to sell the Securities under Rule
144.  The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell such Securities without registration
under the Act within the limitation of the exemptions provided by Rule 144.
 
23

--------------------------------------------------------------------------------


 
5.3          Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Act of the
sale of the Securities to Investor or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.
 
5.4          Securities Laws Disclosure; Publicity.  The Company shall, by 8:30
a.m. Eastern time on the Trading Day following the Effective Date, issue a press
release or if required file a Current Report on Form 8-K, in each case
reasonably acceptable to Investor, disclosing the material terms of the
transactions contemplated hereby.  The Company and Investor shall consult with
each other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor Investor shall issue any such
press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any such press release of Investor, or
without the prior consent of Investor, with respect to any such press release of
the Company, which consent shall not unreasonably be withheld or delayed, except
if such disclosure is required by law or Trading Market regulations, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of Investor, or
include the name of Investor in any filing with the SEC or any regulatory agency
or Trading Market, without the prior written consent of Investor, except (i) as
required by federal securities law in connection with any registration statement
under which the Common Shares are registered, and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide Investor with prior notice of such disclosure permitted
under subclause (i) or (ii).
 
5.5          Shareholders Rights Plan.  No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other Person that Investor is
an “Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.
 
5.6          Non-Public Information.  The Company represents and warrants that
neither it nor any Person acting on its behalf has, and covenants and agrees
that neither it nor any other Person acting on its behalf will, provide Investor
or its agents or counsel with any information that the Company believes or
reasonably should believe constitutes material non-public information, unless
prior thereto Investor shall have executed a written agreement regarding the
confidentiality and use of such information.  On and after the Effective Date,
neither Investor nor any Affiliate Investor shall have any duty of trust or
confidence that is owed directly, indirectly, or derivatively, to the Company or
the shareholders of the Company, or to any other Person who is the source of
material non-public information regarding the Company.  The Company understands
and confirms that Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
24

--------------------------------------------------------------------------------


 
5.7          Reimbursement.  If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred, or will assume the defense
of Investor in such matter.  The reimbursement obligations of the Company under
this paragraph shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of Investor who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such Affiliate and
any such Person.  The Company also agrees that neither Investor nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement, except with respect to information provided to the Company in
writing by Investor or its representatives for use in preparing the Registration
Statement.
 
5.8          Indemnification of Investor.  Subject to the provisions of this
section, the Company will indemnify and hold Investor and any Warrant holder,
their Affiliates and attorneys, and each of their directors, officers,
shareholders, partners, employees, agents, and any person who controls Investor
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
(collectively, the “Investor Parties” and each an “Investor Party”), harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Investor Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, (b) any action instituted
against any Investor Party, or any of them or their respective Affiliates, by
any stockholder of the Company who is not an Affiliate of an Investor Party,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of Investor’s
representation, warranties or covenants under the Transaction Documents or any
agreements or understandings Investor may have with any such stockholder or any
violations by Investor of state or federal securities laws or any conduct by
Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance), (c)  any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement (or in a Registration
Statement as amended by any post-effective amendment thereof by the Company) or
arising out of or based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and/or (d) any untrue statement or alleged untrue
statement of a material fact included in any Prospectus ( or any amendments or
supplements to any Prospectus ), in any free writing prospectus, in any “issuer
information” (as defined in Rule 433 under the Act) of the Company, or in any
Prospectus together with any combination of one or more of the  free writing
prospectuses, if any, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that Company shall not be obligated to indemnify
any Investor Party for any Losses finally adjudicated to be caused solely by a
false statement of material fact contained within written information provided
by such Person expressly for the purpose of including it in the Registration
Statement.
 
25

--------------------------------------------------------------------------------


 
If any action shall be brought against an Investor Party in respect of which
indemnity may be sought pursuant to this Agreement, such Investor Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing.  The Investor
Parties shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Investor Parties except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of the
Company and the position of the Investor Parties such that it would be
inappropriate for one counsel to represent the Company and the Investor
Parties.  The Company will not be liable to the Investor Parties under this
Agreement (i) for any settlement by an Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is either attributable to Investor’s breach of any of the
representations, warranties, covenants or agreements made by Investor in this
Agreement or in the other Transaction Documents or is a result of any
information provided by Investor or its representatives to Company in writing
for inclusion in the Registration Statement.
 
5.9          Reservation of Securities.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.
 
5.10       Limited Standstill.  The Company will deliver to Investor on or
before the each Tranche Closing Date, and will honor and enforce the provisions
of, the Lock-Up Agreements with the Company’s officers, directors and beneficial
owners of 10% or more of the Common Stock.
 
5.11       Prospectus Availability and Changes.  The Company will make available
to Investor upon request, and thereafter from time to time will furnish
Investor, as many copies of any Prospectus (or of the Prospectus as amended or
supplemented if the Company shall have made any amendments or supplements
thereto after the effective date of the applicable Registration Statement) as
Investor may request for the purposes contemplated by the Act; and in case
Investor is required to deliver  a prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act in connection with the sale of the
Common Shares, or after the time a post-effective amendment to the applicable
Registration Statement is required pursuant to Item 512(a) of Regulation S-K
under the Act, the Company will prepare, at its expense, promptly upon request
such amendment or amendments to the Registration Statement and the Prospectus as
may be necessary to permit compliance with the requirements of Section 10(a)(3)
of the Act or Item 512(a) of Regulation S-K under the Act, as the case may be.
 
26

--------------------------------------------------------------------------------


 
The Company will advise Investor promptly of the happening of any event within
the time during which a Prospectus is required to be delivered under the Act
which could require the making of any change in the Prospectus then being used
so that the Prospectus would not include an untrue statement of material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading, and
to advise Investor promptly if, during such period, it shall become necessary to
amend or supplement any Prospectus to cause such Prospectus to comply with the
requirements of the Act, and in each case, during such time, to prepare and
furnish, at the Company’s expense, to Investor promptly such amendments or
supplements to such Prospectus as may be necessary to reflect any such change or
to effect such compliance.
 
5.12       Required Approval.  No transactions contemplated under this Agreement
or the Transaction Documents shall be consummated for an amount that would
require approval by any Trading Market or Company stockholders under any
approval provisions, rules or regulations of any Trading Market applicable to
the Company, unless and until such approval is obtained.  Company shall use best
efforts to obtain any required approval as soon as possible.
 
5.13        Activity Restrictions. For so long as Investor or any of its
Affiliates holds any Preferred Shares, Warrants or Warrant Shares, neither
Investor nor any Affiliate will:  (i) vote any shares of Common Stock owned or
controlled by it, solicit any proxies, or seek to advise or influence any Person
with respect to any voting securities of the Company; (ii) engage or participate
in any actions, plans or proposals which relate to or would result in (a)
acquiring additional securities of the Company, alone or together with any other
Person, which would result in beneficially owning or controlling more than 9.99%
of the total outstanding Common Stock or other voting securities of the Company,
(b) an extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any Person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant  to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Company or its directors, officers,
employees, agents or representatives to amend or waive any provision of this
Section 5.13.
 
5.14       Registration. In the event that all Common Shares that Company is
required to make available to Investor, including as Warrant Shares upon the
exercise of Warrants, are not, by the one year anniversary of the Effective
Date, made available to Investor as DWAC Shares without restriction on resale
pursuant to (i) an effective Registration Statement, or (ii) Rule 144 without
requiring discharge by payment in full of any notes given in exchange for any
Warrant Shares prior to the sale thereof or limiting the amount of securities
that may be sold, Company shall, at Investor’s election in Investor’s sole
discretion, exercise the Company’s Redemption Option provided for in Section 6
of the Certificate of Designations to effectuate the repurchase of any
outstanding Preferred Shares.


27

--------------------------------------------------------------------------------


 
ARTICLE 6
MISCELLANEOUS
 
6.1          Fees and Expenses.  A non-refundable document preparation fee shall
be paid by the Company to counsel for Investor, in the amount of $50,000.00,
payable on the earlier of (a) the first Tranche Closing Date, by offset from the
first Tranche Amount, or (b) three months from the Effective Date, in cash or by
wire transfer to an account designated by such counsel.  Except for the
non-refundable document preparation fee and the $5,000.00 non-refundable
administrative fee payable to counsel for Investor at each Tranche closing, or
as may be otherwise provided in this Agreement, each party shall pay the fees
and expenses of its own advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction Documents. 
The Company acknowledges and agrees that Luce Forward solely represents
Investor, and does not represent the Company or its interests in connection with
the Transaction Documents or the transactions contemplated thereby.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities, if any.
 
6.2          Notices.  Unless a different time of day or method of delivery is
set forth in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date after the day of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified on the signature page
hereto prior to 5:30 p.m. Eastern time on a Trading Day and an electronic
confirmation of delivery is received by the sender, (b) two Trading Days after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section 6.2 on a day that is
not a Trading Day or later than 5:30 p.m. (Eastern time) on any Trading Day, (c)
three Trading Days following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The addresses for such notices and
communications are those set forth following the signature page hereof, or such
other address as may be designated in writing hereafter, in the same manner, by
such Person.
 
6.3          Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Investor or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
28

--------------------------------------------------------------------------------


 
6.4          Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof
 
6.5          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Investor.  Investor may assign
any or all of its rights under this Agreement to any Affiliate or to any Person
to whom Investor assigns or transfers any Securities.
 
6.6          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 5.8.
 
6.7          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  The
parties hereby waive all rights to a trial by jury.  If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses reasonably incurred in connection with the investigation, preparation
and prosecution of such action or proceeding.
 
6.8          Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery, exercise and/or conversion of the
Securities, as applicable.
 
29

--------------------------------------------------------------------------------


 
6.9          Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.10       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.11       Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
6.12       Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Investor and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
6.13       Payment Set Aside.  To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.14       Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 
30

--------------------------------------------------------------------------------

 
 
6.15           Time of the Essence.  Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.
 
6.16           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
 
6.17           Entire Agreement.  This Agreement, together with the exhibits
hereto, contains the entire agreement and understanding of the parties, and
supersedes all prior and contemporaneous agreements, term sheets, letters,
discussions, communications and understandings, both oral and written, which the
parties acknowledge have been merged into this Agreement.  No party,
representative, attorney or agent has relied upon any collateral
contract, agreement, assurance, promise, understanding or representation not
expressly set forth hereinabove.  The parties hereby expressly waive all rights
and remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such assurance.

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.


NEAH POWER SYSTEMS, INC.
   
By:
/s/ Gerard C. D’Couto
Name: Gerard C. D’Couto
Title: President and CEO
   
By:
/s/ Stephen Wilson
Name: Stephen Wilson
Title: CFO
   
OPTIMUS ENERGY CAPITAL PARTNERS, LLC
   
By:
/s/ Terry Peizer
Name: Terry Peizer
Title: Managing Director

 
 
32

--------------------------------------------------------------------------------

 

Addresses for Notice


To Company:
         
Neah Power Systems, Inc.
   
22118 20th  Avenue SW, Suite 142
   
Bothell, Washington 98021
   
Fax No.:  (425) 483-8454
   
Email:  cdcouto@neahpower.com
         
with a copy to:
         
Seyfarth Shaw LLP
   
975 F Street, N.W.
   
Washington, D.C. 20004
   
Attention: Ernest M. Stern, Esq.
   
Fax No.:  (202) 641-9260
   
Email:  estern@seyfarth.com
             
To Investor:
         
Optimus Energy Capital Partners, LLC
   
11150 Santa Monica Boulevard, Suite 1500
   
Los Angeles, CA 90025
   
Fax No.:  (310) 444-5300
   
Email:  info@optimuscg.com
         
with a copy to:
         
Luce Forward Hamilton & Scripps LLP
   
601 South Figueroa Street, Suite 3900
   
Los Angeles, CA 90017
   
Attention:  John C. Kirkland, Esq.
   
Fax No.:  (213) 452-8035
   
Email:  jkirkland@luce.com


 
33

--------------------------------------------------------------------------------

 



   
To Borrower:
         
Optimus Energy Capital Partners, LLC
   
11150 Santa Monica Boulevard, Suite 1500
   
Los Angeles, CA 90025
   
Attention:  Terry Peizer
   
Fax No.:  (310) 444-5300
   
Email:  info@optimuscg.com
         
with a copy to:
         
Luce Forward Hamilton & Scripps LLP
   
601 South Figueroa Street, Suite 3900
   
Los Angeles, CA 90017
   
Attention:  John C. Kirkland, Esq.
   
Fax No.:  (213) 452-8035
   
Email:  jkirkland@luce.com

 
 

--------------------------------------------------------------------------------

 